United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                             F I L E D
                                                                                               May 4, 2004
                      IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT
                                                                                         Charles R. Fulbruge III
                                                                                                 Clerk


                                            No. 03-40154
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                        Plaintiff-
                                                           Appellee,

                                                  versus

SAMUEL D. BENCOSME, also known as Samuel De Jesus
Bencosme De La Cruz,

                                                                                      Defendant-
                                                           Appellant.

                         ----------------------------------------------------------
                            Appeal from the United States District Court
                                    for the Eastern District of Texas
                                       USDC No. 1:02-CR-157-1
                          ---------------------------------------------------------

Before SMITH, DeMOSS and STEWART, Circuit Judge.

PER CURIAM:*

       Samuel D. Bencosme entered a conditional guilty plea to possession of cocaine with intent

to distribute the same. He appeals the district court’s denial of his motion to suppress all physical,

documentary, and other evidence that was seized after he consented to have his car searched

following a traffic stop. Bencosme fails to show that the district court’s finding that Bencosme

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
voluntarily consented to the search of his automobile was clearly erroneous. See United States v.

Mendoza-Gonzalez, 318 F.3d 663, 666 (5th Cir. 2003); United States v. Zucco, 71 F.3d 188, 191

(5th Cir. 1995).

       The district court’s denial of Bencosme’s motion to suppress evidence is AFFIRMED.




                                              -2-